FILED
                           NOT FOR PUBLICATION                              OCT 12 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 07-10443

              Plaintiff - Appellee,              D.C. No. CR-05-00073-ECR-VPC

  v.
                                                 MEMORANDUM *
JESUS MADRID-CUEN,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Nevada
                 Edward C. Reed, Senior District Judge, Presiding

                          Submitted September 16, 2011 **
                             San Francisco, California

Before: TROTT, THOMAS, and GRABER, Circuit Judges.

       Defendant Jesus Madrid-Cuen pleaded guilty to unlawful reentry in violation

of 8 U.S.C. § 1326(a). The district court sentenced him to a term of 63 months’

imprisonment after applying a 16-level enhancement for a prior conviction of a

"crime of violence." Following Defendant’s timely appeal, we held that imposition

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
of the enhancement was plain error because the California burglary statute under

which Defendant was convicted was broader than the "generic" federal equivalent

and "there were no judicially-noticeable documents relied upon by the district court

that established a crime of violence under [U.S.S.G.] § 2L1.2(b)(1)(A)." United

States v. Madrid-Cuen (Madrid I), 201 F. App’x 572, 573 (9th Cir. 2006)

(unpublished decision).

      On remand, the district court conducted a second sentencing hearing and

imposed the same sentence in reliance on additional documents. The district court

held that those documents supported the 16-level enhancement. We disagreed and

again remanded the case to the district court for a new sentencing proceeding.

United States v. Madrid-Cuen (Madrid II), 244 F. App’x 119, 120 (9th Cir. 2007)

(unpublished decision).

      At the third sentencing hearing, the court again imposed a 63-month

sentence using the 16-level enhancement, this time relying on another document.

Again Defendant appealed, and we deferred ruling to await the en banc decision in

United States v. Aguila-Montes de Oca, No. 05-50170, 2011 WL 3506442 (9th

Cir. Aug. 11, 2011) (en banc) (per curiam).

      Both parties, and we, agree that, under Aguila-Montes, the documents in the

record are insufficient to establish that Defendant was convicted of "burglary of a


                                          2
dwelling." As stated in its supplemental brief, "the United States concedes that,

based on this Court’s current precedent, Madrid-Cuen’s sentence must be vacated

and remanded for resentencing without the 16-level enhancement." Defendant, for

his part, has conceded that an 8-level enhancement is appropriate.

      SENTENCE VACATED; REMANDED with instructions to resentence

using an 8-level enhancement.




                                          3